Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/265736, Device Having a Beverage Container Holder And A Beverage Holder, filed 2/3/21.  Claims 1-15 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” in Figure 1 is not pointing to an “interior space”. It is unclear if the interior space defined by numeral 6 is the same space defined by numeral “5” as “the inner recess”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “21” and “31” are pointing generally to the same spot as numeral “20” and it is unclear what numerals “21” and “31” should be pointing to. It is additionally unclear what numeral “29” is pointing to since it appears to be pointing to an upper end of the recess, but not to the flattened area.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 3 show(s) two different figures within the same figure. Each figure is required to have a separate figure number.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” is used to define the apparatus comprising the combination of the beverage container holder and the beverage container. However, in Figure 2, only the beverage container holder is depicted. Since the beverage container is not depicted, then numeral “1” should not be in the Figure.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bevels on the receiving device and the beverage container and interaction therebetween as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Figure 5 appears to have two sets of wave-shaped lines on the lower end thereof, but it is unclear where this structure is located with respect to the beverage container and receiver. As depicted in Figure 4, there are no starting bevels depicted for releasing the magnets. So even if the beverage container has starting bevels on the lower end thereof, as depicted in Figure 6, it is unclear what structure on the receiver would engage with the lower end. Figures 7 and 8 teach schematics, but do not specifically teach where this structure is located on the receiver and beverage container depicted in previous figures. It is unclear if Figures 9 and 10 are depicting a different structural embodiment of the receiver and beverage container, as the receiver does not appear to be received in a recess of the beverage container in Figure 9, and in Figure 10, the receiver is rectangular shaped, not ellipsoidal.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “55” for the bevels of the receiving device. The Examiner notes that “55” was used to define both the bottom of the beverage container and the bevels of the receiving device in the specification. Numeral “55” is located in Figure 9 for the bottom of the beverage device, but no numeral was used for the bevels of the receiving device.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
-The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is “Device Having a Beverage Container Holder and a Beverage Holder”. However, there are not two holders. There is a holder and a beverage container. Therefore, the suggested title is ---Device Having a Beverage Container Holder and a Beverage Container---.

-The specification is objected to because on page 8, ln 18, the term “holder” needs to be deleted since numeral “4” defines the beverage container, not the beverage container holder.
-The specification is objected to because on page 9, ln 9, numeral “15” was used to refer to the “arrangement device”, but the arrangement device was already defined as “17”.
-The specification is objected to because on page 11, ln 28, 30, and 31, numeral “55” is used to refer to both the bottom of the beverage container and also to the starting bevels of the receiving device. Page 14, ln 55 refers to the bottom of the beverage container.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding Claim 1:
-The phrase “said surface area corresponding to at least one segment of an outer surface of an ellipsoidal body” claimed in Claim 1 is indefinite. First, the term “segment” is indefinite since the metes and bounds of what defines a “segment” cannot be determined. Secondly, it is not clear if an ellipsoidal body is being claimed, or if only the shape of the surface area is being defined. If an ellipsoidal body is not being claimed, then the shape of the surface area cannot be defined with respect to an unclaimed body. 
-The phrase “said surface area” has insufficient antecedent basis since “at least one” surface area was previously claimed.


Regarding Claim 2:
-The phrase “the surface area corresponds to a segment of an outer surface of an elliptical paraboloid” is indefinite. First, the term “segment” is indefinite since the metes and bounds of what defines a “segment” cannot be determined. Secondly, it is not clear if an elliptical paraboloid is being claimed, or if only the shape of the surface area is being defined. If an elliptical paraboloid is not being claimed, then the shape of the surface area cannot be defined with respect to an unclaimed body. 
-The phrase “said surface area” has insufficient antecedent basis since “at least one” surface area was previously claimed.

Regarding Claim 3:
-The phrase “said surface area” has insufficient antecedent basis since “at least one” surface area was previously claimed.

Regarding Claims 5 and 10:
-It is unclear if the phrase “a magnetic device” is referring to the same magnetic device of claim 1, or an additional magnetic device.

Regarding Claim 8:
-The phrase “the surface area” has insufficient antecedent basis since “at least one” surface area was previously claimed.

Regarding Claims 13 and 14:
-It is unclear if the starting bevel of claims 13 and 14 are an additional feature of the invention taught in Figures 1 and 4, or an additional embodiment. Figure 5 appears to have two sets of wave-shaped lines on the lower end thereof, but it is unclear where this structure is located with respect to the beverage container and receiver. As depicted in Figure 4, there are no starting bevels depicted for releasing the magnets. So even if the beverage container has starting bevels on the lower end thereof, as depicted in Figure 6, it is unclear what structure on the receiver would engage with the lower end. Figures 7 and 8 teach schematics, but do not specifically teach where this structure is located on the receiver and beverage container depicted in previous figures. It is unclear if Figures 9 and 10 are depicting a different structural embodiment of the receiver and beverage container, as the receiver does not appear to be received in a recess of the beverage container in Figure 9, and in Figure 10, the receiver is rectangular shaped, not ellipsoidal. Therefore, it could not satisfy the ellipsoidal limitation in Claim 1.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2011/0147423 (Serpell) in view of US 2011/0147424 to Brown et al. (hereinafter ‘Brown’).

Regarding Claim 1, as best understood, Serpell teaches an apparatus having a beverage container holder (11; Figure 3) and a beverage container (20), wherein the beverage container holder (11) has a holding device (15) for arranging the beverage container holder (11) on a receptacle (bicycle tube; para [0028],[0029]), and a receiving device (12/13; Figure 3) for detachably fixing the beverage container (20; para [0031]) in place; and wherein the beverage container (20) defines an internal recess for receiving a liquid (inside of 20), and comprises an arrangement device (26/27; Figure 3) formed to be complementary in shape and area to the receiving device (12/13; para [0031],[0034]); wherein the arrangement device (26/27) of the beverage container (20) extends from a bottom side of the beverage container (at 25) towards the internal recess (Figure 3), and comprises at least one surface area (the surface areas of 26/27; Figure 3) facing towards the receiving device (12/13), said surface area corresponding to at least one segment of an outer surface of an ellipsoidal body (as depicted in Figure 3, a segment of the surface area of 27, either in its entirety or just a portion of it such as the upper half, correspond to a segment of an ellipsoidal body).  
Serpell does not specifically teach a magnetic device is provided on at least one of the receiving device and the arrangement device for their mutually detachable fixing. Serpell does teach that the locking means may include any structure for mechanically coupling the locating pin to an internal portion of the bottle (para [0031]). Additionally, Brown, which is also drawn to a beverage container holder and beverage container that is mounted to a tube of a bicycle, wherein the beverage container holder comprises a receiving device (3) that is fit within an arrangement device (cavity 10) within the beverage container complementary in shape to the receiving device (para [0024]) further teaches that the sides of the receiver can be wedged into the sides of the cavity (end of para [0033]) and that in addition to the secure fit between the receiver and arrangement device, magnets (8,34) respectively located on the arrangement device (10; para [0021]) and the receiver (3; para [0026]) are additionally used in order to prevent the beverage container from moving upwardly when the beverage container is exposed to forces such as gravitational, vibrational, and shock loading due to motion of the bicycle and/or events such as hitting a pothole or riding over tough terrain (para [0034],[0035]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use magnets on the receiving device and beverage container of Serpell, as taught by Brown, in order to prevent the beverage container of Serpell from moving upwardly off of the receiving device when the bicycle  rides over bumpy terrain or strikes a pothole.
	
Regarding Claim 2, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the surface area (segment of upper half of 27; Figure 3) corresponds to a segment of an outer surface of an elliptical paraboloid (as depicted in Figure 3).  

Regarding Claim 3, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the arrangement device (26/27) defines a recess (to receive 13) which corresponds to a rotational surface which is formed by rotating the surface area around a longitudinal central axis of the beverage container (any segment of surface area of 27 rotated about a longitudinal central axis will create the rotational surface).

Regarding Claim 5, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Brown further teaches wherein the arrangement device has an area for arranging a magnetic device (para [0021] teaching subcavity 12 for magnet 8 in the recess of the beverage container, and para [0026] teaching a magnet cavity 36 in the receiving device for magnet 34). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use recesses or cavities as taught by Brown, to seat the magnets in the receiving device and beverage container of Serpell so that the magnets could be flush with the outer surfaces which allow a secure fit between the surfaces without the magnets interfering with the fit.
	

Regarding Claim 6, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the receiving device (12/13; Figure 3) is distanced from the holding device (15), and a receiving area (space between 15 and 12/13 in Figure 3) is defined between the receiving device and the holding device for receiving a section of the beverage container (as depicted in Figure 3).  

Regarding Claim 7, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the receiving device (12/13) is formed integrally with the holding device (15), and a connecting section (14) is disposed between the receiving device (12/13) and the holding device (para [0028] teaching 14 integral with 15, and para [0030] teaching 12 integral with 14).  

Regarding Claim 8, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the receiving device (12/13) comprises at least one first holding section (left side of 13) complementary in shape and surface contour to the surface area (of 27), said first holding section adapted for the positive-locking reception of a section of the surface area of the beverage container (para [0030],[0031]). 
 
Regarding Claim 10, as best understood, Serpell and Brown combined teach the apparatus according to claim 5, and Brown further teaches wherein the receiving device has an area for arranging a magnetic device (para [0026] teaching a magnet cavity 36 in the receiving device for magnet 34). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use recesses or cavities as taught by Brown, to seat the magnet in the receiving device of Serpell so that the magnet could be flush with the outer surface which allow a secure fit between the surfaces without the magnet interfering with the fit.

Regarding Claim 12, as best understood, Serpell and Brown combined teach the apparatus according to claim 1, and Serpell further teaches wherein the receiving device (12/13; Figure 3) and the arrangement device (26/27) are adapted so that a movement of the beverage container (20) relative to the beverage container holder (11) automatically centers the beverage container on the receiving device by a contact of the arrangement device with the receiving device (para [0035]).  

Regarding Claim 15, as best understood, Serpell and Brown combined teach the apparatus according to claim 12, and Serpell further teaches wherein the beverage container (20) comprises a drinking bottle (as depicted in Figure 3; abstract) or drinking cup.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Serpell and Brown, and further in view of US 6,305,656 (Wemyss).

Regarding Claim 4, as best understood, Serpell and Brown combined teach the apparatus according to claim 3, but Serpell does not specifically teach wherein the arrangement device has an area provided with a flattened section on an end area distanced from the bottom side.  However, Wemyss, which is also drawn to a magnetic attachment between a receiving device (14; Figure 2) and a container (12), wherein the container (12) has an arrangement device extending upwardly from a bottom end towards the internal recess of the container and complementary in shape to the receiving device (Figure 4), the arrangement device having a surface area (38; Figure 4) corresponding to at least one segment of an outer surface of an ellipsoidal body, further teaches that the arrangement device has an area provided with a flattened section (for receiving the ferrous disk 30) on an end area distanced from the bottom side (60; Figure 4).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the upper end of 27 of Serpell could be flattened as taught by Wemyss in order to seat the magnet of Brown (who also has a flattened area for seating the magnet) so that the magnet could comprise a bigger surface area than the curved upper end of 27 of Serpell would allow for, resulting in a more secure engagement.
	
Regarding Claim 9, as best understood, Serpell and Brown combined teach the apparatus according to claim 8, and Serpell further teaches wherein the receiving device (12/13) comprises an end area (upper end of 13), said end area disposed a distance from the connecting section (14).  Serpell does not specifically teach that the end area has a second flattened section. However, Wemyss, which is also drawn to a magnetic attachment between a receiving device (14; Figure 2; col 6, ln 2-10 teaching 14 being a flexible material such as rubber for better gripping) and a container (12), wherein the container (12) has an arrangement device extending upwardly from a bottom end towards the internal recess of the container (Figure 4), the arrangement device having a surface area (38; Figure 4) corresponding to at least one segment of an outer surface of an ellipsoidal body, and the receiving device (14) comprising at least one first holding section (where 22 points in Figure 5) complimentary in shape and surface contour to the surface area (38) for positive-locking reception, further teaches that the receiving device (14; Figure 5) comprises an end area having a second flattened section (where 24 is pointing in Figure 5) that retains magnet 18.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the upper end of 13 of Serpell could be flattened as taught by Wemyss in order to seat the magnet of Brown (who also has a flattened area for seating the magnet) so that the magnet could comprise a bigger surface area than the curved upper end of 13 of Serpell would allow for, resulting in a more secure engagement.

Regarding Claim 11, as best understood, Serpell, Brown, and Wemyss combined teach the apparatus according to claim 9, and Wemyss further teaches wherein the receiving device (14) has at least one second holding section (right side of 14; Figure 5) complementary in shape and area to the surface area (of 38), said second holding section formed to receive, in a positive-locking manner, a section of the surface area of the beverage container (Figure 3), and the end area provided with the second flattened section (where 24 is pointing in Figure 5) is between the first holding section (where 22 is pointing) and the second holding section (right end of 14; Figure 5).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that if the upper end of 13 of Serpell was modified to have a flattened upper end as taught by Wemyss, that the flattened upper end would be located between the curved right and left sides of Serpell, in order to allow a magnet to be retained at an upper end thereof.
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Serpell and Brown, and further in view of US 8,317,106 to Black et al. (hereinafter ‘Black’).

Regarding Claims 13 and 14, as best understood, Serpell and Brown combined teach the apparatus according to claim 12, but do not specifically teach further comprising a starting bevel on the arrangement device or the receiving device, adapted so that a rotation of the beverage container relative to the receiving device enlarges a clear distance between the magnetic device and the beverage container, wherein the starting bevel defines a profile, triangular or wave-shaped in section, on the receiving device, said profile for positive-locking engagement with a wave-shaped profile in an area of the bottom of the beverage container.  
However, Black, which is also drawn to a magnetic attachment between a receiving device (20; Figure 2) and a recess (12) of an object (10; Figure 1b; col 8, ln 8-14), further teaches further comprising a starting bevel (see bevels 28, 30, 32, 34, 36, and 40; col 8, ln 37-col 9, ln 27; col 9, ln 47-col 10, ln 3) on the arrangement device or the receiving device, adapted so that a rotation of the object (10) relative to the receiving device (20) enlarges a clear distance between the magnetic device and the object (col 10, ln 11-33), wherein the starting bevel defines a profile (‘surface profiles’), triangular or wave-shaped in section (col 8, ln 37-67 teaching the path of the surface following part of an ellipse with an eccentricity of more than zero, and also teaching that the radii of curvature when one moves across each surface in a direction parallel to the first planar surface 26 vary progressively with a radius of curvature at a centre of the surface being greater than towards an end of the surface, with first 28 and second 30 surfaces being oppositely directed; see Figure 2 clearly depicting 40 as wave-shaped), on the receiving device (20), said profile for positive-locking engagement with a wave-shaped profile in an area of the bottom of the object (col 8, ln 8-14 teaching that the recess 12 of the object is the same shape as the receiving device 20; col 8, ln 15-17 teaching the surface profiles of both the recess 12 and the receiving device cooperating to release the connection; col 10; ln 11-33 teaching attachment and release between the object and the receiving device).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since Serpell and Brown combined teach the importance of retaining the beverage container on the receiving device even when riding over bumpy terrain or potholes, yet the beverage container should be easy for a rider to remove as needed during biking, that then adding starting bevels as taught by Black onto the receiving device and arrangement device of Serpell (as modified by Brown), would allow the beverage container to be securely mounted via both friction fit and magnetic attraction as intended, but then would allow the rider to easily overcome the magnetic attraction by merely rotating the beverage container before lifting it off of the receiving device. 
	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 3,250,422 to Parish and US 5,624,064 to McGee, Jr. both teach a receiving device engaged with a recess from the bottom of a beverage container.
US 2012/0068028 to Arnold et al. and US 2014/0263382 (Arnold) both teach a magnetic connection between a receiving device that is inserted into a recess at the bottom of a container.
US 2017/0341695 to Vogt et al. teaches a holder that comprises a receiving device inserted into a recess of either a beverage device or a beverage device holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632